HODGES, Chief Justice,
concurring specially.
The majority holds that parol evidence is admissible to resolve an ambiguity as to the testator’s intention in omitting her adopted daughter from the will. While I concur in the finding of an ambiguity, such a finding is not necessary in order to admit extrinsic evidence to determine the testator’s intent in omitting the child.
As I stated in my dissent In re Estate of Glomset, 547 P.2d 951, 954 (Okla.1976):
The purpose and legislative intent of [Okla.Stat. tit. 84, § 132] is to protect children unintentionally omitted from the will. It is not to be construed to alter the testamentary intent of the testator by including children he intentionally excluded from his estate.
There is no language in section 132 which prohibits a court from considering extrinsic evidence to determine the intent of the testator in omitting a child from a will.
Because I would admit extrinsic evidence even without a finding of ambiguity in the will, I concur specially.